EXHIBIT 99 MBT Financial Corp. Announces First Quarter 2016 Profit and Dividend MONROE, Mich., April 28, 2016 – MBT Financial Corp., (Nasdaq: MBTF), the parent company of Monroe Bank & Trust, reported a preliminary net profit of $2,997,000 ($0.13 per share, basic and diluted), in the first quarter of 2016, compared to a profit of $2,777,000 ($0.12 per share, basic and diluted), in the first quarter of 2015. The Company also announced that it will pay a dividend of $0.03 per share on May 19, 2016 to shareholders of record as of May 12, 2016. Earnings for the Company improved this quarter due to increased non-interest income and decreased non-interest expenses. Net interest income decreased and the provision for loan losses increased compared to the first quarter of 2015. The net interest margin decreased from 3.27% in the first quarter of 2015 to 3.09% in the first quarter of 2016, however the average amount of interest earning assets increased $50.9 million and the first quarter was a day longer in 2016, and as a result, the net interest income only decreased $52,000, or 0.6% in the first quarter of 2016 compared to the first quarter of 2015. The provision for loan losses increased $500,000 compared to the first quarter of 2015 from a negative expense of $800,000 in the first quarter of 2015 to a negative expense of $300,000 recorded this quarter. Classified assets decreased 8.1% during the first quarter and the analysis of the risk in the loan portfolio indicateda need to reducethe Allowance for Loan Losses again this quarter. Total Loans were flat during the first quarter, but the continued improvement in asset quality enabled the Company to reduce the Allowance for Loan and Lease Losses from 1.76% of loans at the end of 2015 to 1.70% as of the end of the first quarter of 2016. Non-interest income, excluding Other Real Estate and securities gains and losses increased $198,000, or 5.4% in the first quarter of 2016 compared to the first quarter of 2015. Deposit account fees, debit card income, and Bank Owned Life Insurance income increased while wealth management income decreased. Total non-interest expenses decreased $336,000, or 3.4% in the first quarter of 2016 compared to the first quarter of 2015. Salaries and benefits decreased $256,000 or 4.4%as a result of theefficiency initiative that reduced our staffing in the fourth quarter of 2015. Occupancy expense decreased $119,000, or 14.5% due to lower depreciation, utilities, and maintenance costs, which were the result of the closing of four branch offices and the milder winter. Expenses related to Other Real Estate Owned decreased $62,000 due to the decrease in the number of properties owned. The FDIC deposit insurance assessment decreased $245,000 and other insurance decreased $108,000 due to the improved financial condition of the bank. Total assets of the company decreased $8.2 million, or 0.6% compared to December 31, 2015. Capital decreased $4.9 million during the quarter because the payment of the special and regular dividends exceeded the net income for the quarter. The ratio of equity to assets decreased from 10.98% at the end of 2015 to 10.68% at March 31, 2016. The Bank’s Tier 1 Leverage ratio decreased from 10.91% as of December 31, 2015 to 10.04% as of March 31, 2016. H. Douglas Chaffin, President and CEO, commented, “We are pleased with our start to 2016 and we are optimistic about our prospects for the remainder of the year. We paid a special dividend of $0.50 and reinstated our quarterly dividend of $0.03 during the first quarter, and we are continuing to provide a return to our shareholders by declaring a second $0.03 quarterly dividend, payable in May. While we remain concerned about the effect of global and national issues on our local economy, we plan to continue our efforts to improve profitability by growing our loan portfolio, improving our investment portfolio yield, and improving our operational efficiency. We will also actively manage our capital, retaining sufficient resources to fund growth, whether it is within our existing branch network or through strategic acquisition opportunities. Our current environment still presents challenges, but we remain confident in our ability to maintain our position as the premier independent provider of financial services in the communities we serve.” Conference Call MBT Financial Corp. will hold a conference call to discuss the First Quarter 2016 results on Friday, April 29, 2016, at 10:00 a.m. Eastern Time. The call will be webcast and can be accessed at the Investor Relations/Corporate Profile page of MBT Financial Corp.’s web site www.mbandt.com. The call can also be accessed in the United States by calling toll free (877) 510-3783. The toll free number for callers in Canada is (855) 669-9657 and international callers can access the call at (412) 902-4136. A replay will be available one hour after the conclusion of the call at (877) 344-7529, Conference #10083321. The replay will be available until May 29, 2016 at 9:00 a.m. Eastern. The webcast will be archived on the Company’s web site and available for twelve months following the call. About the Company: MBT Financial Corp. (NASDAQ: MBTF), a bank holding company headquartered in Monroe, Michigan, is the parent company of Monroe Bank & Trust (“MBT”). Founded in 1858, MBT is one of the largest independently owned community banks in Southeast Michigan. With over $1.3 billion in assets, MBT is a full-service bank, offering a complete range of business and personal accounts, credit and mortgage options, investment and retirement services and award-winning financial literacy outreach. MBT employee volunteers contribute approximately 9,000 hours of community service annually. MBT’s Commercial Lending Group is a top SBA lending partner. MBT’s Wealth Management Group (“WMG”) is one of the largest and most respected in Michigan. The Michigan Bankers Association ranks MBT fourth among all Michigan banks for total trust assets. With offices and ATMs in Monroe, Lenawee, and Wayne Counties, convenient mobile and online banking, a robust online and social media presence and a comprehensive array of products and services, MBT prides itself in offering World Class Banking with a Local Address. Visit MBT’s website at www.mbandt.com. Forward-Looking Statements Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset/liability management, change in the financial and securities markets, including changes with respect to the market value of our financial assets, the availability of and costs associated with sources of liquidity, and the ability of the Company to resolve or dispose of problem loans. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. MBT FINANCIAL CORP. CONSOLIDATED FINANCIAL HIGHLIGHTS - UNAUDITED Quarterly (dollars in thousands except per share data) 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr EARNINGS Net interest income $ 9,290 $ 9,328 $ 9,224 $ 9,081 $ 9,342 FTE Net interest income $ 9,438 $ 9,469 $ 9,358 $ 9,213 $ 9,474 Provision for loan and lease losses $ ) $ ) $ ) $ - $ ) Non interest income $ 4,114 $ 3,919 $ 3,978 $ 3,805 $ 3,625 Non interest expense $ 9,483 $ 9,485 $ 9,166 $ 9,730 $ 9,819 Net income $ 2,997 $ 4,014 $ 3,006 $ 2,285 $ 2,777 Basic earnings per share $ 0.13 $ 0.18 $ 0.13 $ 0.10 $ 0.12 Diluted earnings per share $ 0.13 $ 0.18 $ 0.13 $ 0.10 $ 0.12 Average shares outstanding 22,854,556 22,764,801 22,748,974 22,733,739 22,721,845 Average diluted shares outstanding 23,014,957 22,967,108 22,949,063 22,931,544 22,906,334 PERFORMANCE RATIOS Return on average assets % Return on average common equity % Base Margin % FTE Adjustment % Loan Fees % FTE Net Interest Margin % Efficiency ratio % Full-time equivalent employees 288 297 337 350 355 CAPITAL Average equity to average assets % Book value per share $ 6.22 $ 6.46 $ 6.42 $ 6.11 $ 6.17 Cash dividend per share $ 0.53 $ - $ - $ - $ - ASSET QUALITY Loan Charge-Offs $ 209 $ 1,191 $ 192 $ 407 $ 322 Loan Recoveries $ 150 $ 1,091 $ 309 $ 295 $ 1,105 Net Charge-Offs $ 59 $ 100 $ ) $ 112 $ ) Allowance for loan and lease losses $ 10,537 $ 10,896 $ 12,996 $ 13,079 $ 13,191 Nonaccrual Loans $ 8,079 $ 8,633 $ 10,623 $ 11,135 $ 12,329 Loans 90 days past due $ 17 $ 4 $ 6 $ - $ 3 Restructured loans $ 17,828 $ 18,910 $ 20,972 $ 22,812 $ 22,788 Total non performing loans $ 25,924 $ 27,547 $ 31,601 $ 33,947 $ 35,120 Other real estate owned & other assets $ 1,608 $ 2,383 $ 2,154 $ 4,237 $ 4,893 Total non performing assets $ 27,532 $ 29,930 $ 33,755 $ 38,184 $ 40,013 Classified Loans $ 26,768 $ 28,490 $ 34,948 $ 41,952 $ 46,668 Other real estate owned & other assets $ 1,608 $ 2,383 $ 2,154 $ 4,237 $ 4,893 Total classified assets $ 28,376 $ 30,873 $ 37,102 $ 46,189 $ 51,561 Net loan charge-offs to average loans % % -0.07 % % -0.52 % Allowance for loan losses to total loans % Non performing loans to gross loans % Non performing assets to total assets % Classified assets to total capital % Allowance to non performing loans % END OF PERIOD BALANCES Loans and leases $ 618,613 $ 618,785 $ 625,406 $ 625,172 $ 619,385 Total earning assets $ 1,227,990 $ 1,231,128 $ 1,212,892 $ 1,177,475 $ 1,196,949 Total assets $ 1,334,131 $ 1,342,313 $ 1,316,719 $ 1,292,104 $ 1,307,053 Deposits $ 1,162,733 $ 1,165,393 $ 1,136,809 $ 1,121,280 $ 1,135,312 Interest Bearing Liabilities $ 918,593 $ 926,598 $ 904,297 $ 898,116 $ 914,569 Shareholders' equity $ 142,424 $ 147,341 $ 146,154 $ 138,864 $ 140,208 Tier 1 Capital (Bank) $ 133,870 $ 142,997 $ 138,163 $ 134,215 $ 131,235 Total Shares Outstanding 22,902,198 22,790,707 22,761,327 22,741,898 22,730,647 AVERAGE BALANCES Loans and leases $ 620,019 $ 621,217 $ 624,921 $ 621,010 $ 615,994 Total earning assets $ 1,227,721 $ 1,211,342 $ 1,190,561 $ 1,183,291 $ 1,176,825 Total assets $ 1,320,986 $ 1,302,176 $ 1,283,384 $ 1,275,744 $ 1,270,661 Deposits $ 1,164,352 $ 1,139,475 $ 1,130,807 $ 1,121,658 $ 1,124,633 Interest Bearing Liabilities $ 926,592 $ 902,216 $ 903,648 $ 906,725 $ 917,079 Shareholders' equity $ 140,727 $ 147,626 $ 140,619 $ 141,507 $ MBT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED Quarter Ended March 31, Dollars in thousands (except per share data) Interest Income Interest and fees on loans $ 7,035 $ 7,432 Interest on investment securities- Tax-exempt 305 275 Taxable 2,526 2,428 Interest on balances due from banks 117 26 Total interest income 9,983 10,161 Interest Expense Interest on deposits 517 645 Interest on borrowed funds 176 174 Total interest expense 693 819 Net Interest Income 9,290 9,342 Provision For Loan Losses ) ) Net Interest Income After Provision For Loan Losses 9,590 10,142 Other Income Income from wealth management services 1,097 1,222 Service charges and other fees 1,008 894 Debit Card income 674 564 Net gain on sales of securities 320 236 Net loss on other real estate owned ) ) Origination fees on mortgage loans sold 130 129 Bank Owned Life Insurance income 356 271 Other 585 572 Total other income 4,114 3,625 Other Expenses Salaries and employee benefits 5,618 5,874 Occupancy expense 701 820 Equipment expense 684 734 Marketing expense 259 246 Professional fees 652 576 Other real estate owned expense 64 126 FDIC deposit insurance assessment 169 414 Bonding and other insurance expense 122 230 Telephone expense 126 95 Other 1,088 704 Total other expenses 9,483 9,819 Profit Before Income Taxes 4,221 3,948 Income Tax Expense 1,224 1,171 Net Profit $ 2,997 $ 2,777 Basic Earnings Per Common Share $ 0.13 $ 0.12 Diluted Earnings Per Common Share $ 0.13 $ 0.12 Dividends Declared Per Common Share $ 0.53 $ - MBT FINANCIALCORP. CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands March 31, 2016 December 31, 2015 Assets Cash and Cash Equivalents Cash and due from banks Non-interest bearing $ 11,845 $ 14,996 Interest bearing 91,615 70,054 Total cash and cash equivalents 103,460 85,050 Securities - Held to Maturity 42,816 41,282 Securities - Available for Sale 470,798 496,859 Federal Home Loan Bank stock - at cost 4,148 4,148 Loans held for sale 646 1,477 Loans 617,967 617,308 Allowance for Loan Losses ) ) Loans - Net 607,430 606,412 Accrued interest receivable and other assets 22,008 23,365 Other Real Estate Owned 1,587 2,383 Bank Owned Life Insurance 53,448 53,093 Premises and Equipment - Net 27,790 28,244 Total assets $ 1,334,131 $ 1,342,313 Liabilities Deposits: Non-interest bearing $ 259,140 $ 253,795 Interest-bearing 903,593 911,598 Total deposits 1,162,733 1,165,393 Repurchase agreements 15,000 15,000 Accrued interest payable and other liabilities 13,974 14,579 Total liabilities 1,191,707 1,194,972 Shareholders' Equity Common stock (no par value) 23,561 23,492 Retained Earnings 117,082 126,214 Unearned Compensation ) ) Accumulated other comprehensive income (loss) 1,791 ) Total shareholders' equity 142,424 147,341 Total liabilities and shareholders' equity $ 1,334,131 $ 1,342,313 FOR FURTHER INFORMATION: H. Douglas Chaffin John L. Skibski Julian J. Broggio Chief Executive Officer Chief Financial Officer Director of Marketing (734) 384-8123 (734) 242-1879 (734) 240-2341 doug.chaffin@mbandt.com john.skibski@mbandt.com julian.broggio@mbandt.com
